

Exhibit 10.1


LICENSE & TRANSFER AGREEMENT




THIS LICENSE AND TRANSFER AGREEMENT (this “Agreement”) is effective as of April
15, 2007, by and between Caler & Company, Inc., an OHIO corporation
(''LICENSOR''), and Guardian Zone Technologies, Inc., a Delaware corporation
(''LICENSEE'').




RECITALS




WHEREAS, LICENSOR currently owns the common law and/or registered copyright and
service/trade marks and related marks and intellectual property rights in the
brand names and designations (collectively ''Licensed Property'') created by
LICENSOR specifically for use in LICENSEE’s wireless location products business
(the “Business”);


WHEREAS, the parties desire that LICENSEE have the right to use the Licensed
Property in the Territory (as hereinafter defined) pursuant to the provisions of
this Agreement and further, upon full payment to LICENSOR for creation of the
Licensed Property, LICENSEE should be the rightful owner of all such Licensed
Property going forward.


NOW, THEREFORE, in consideration of the mutual provisions herein, the
sufficiency of which is hereby acknowledged, the parties agree as follows:




AGREEMENT


ARTICLE 1 - GRANT OF LICENSE
 
1.1.1  Perpetual License to use Licensed Property.
 
LICENSOR grants to LICENSEE an exclusive, non-transferable, indivisible,
perpetual license (the “License”) to use the Licensed Property in any respect
related to the operation, management and advertisement of LICENSEE’s Business
worldwide (the “Territory”), provided LICENSEE properly complies with all the
provisions of this Agreement.
 
1.1.2  Licensed Property.

The term ''Licensed Property'' shall mean LICENSOR’s copyrights and
service/trade and related marks and intellectual property rights listed in
Exhibit A, attached hereto and fully incorporated herein.


--------------------------------------------------------------------------------





ARTILE 2 - CONSIDERATION; TRANSFER OF MARKS
 
2.1  Consideration for License.

The parties hereby agree that LICENSEE has already provided good and valuable
consideration to LICENSOR for the License granted hereunder.
 
2.2  Transfer of Licensed Property.

 
The parties hereby agree that, effective as of the date that full and complete
payment is made by LICENSEE to LICENSOR of $78,759.00 (Seventy Eight Thousand
Seven Hundred Fifty Nine Dollars), which is the balance of the money owed to
LICENSOR with respect to the creation of the brands related to LICENSEE’s
Business, LICENSOR shall forever sell, assign, transfer, release and convey to
LICENSEE, and its successors and assigns, LICENSOR's entire right, title and
interest in and to all copyrights, service and/or trade marks, all rights of
authorship and all other intellectual property rights in the Licensed Property
and all physical embodiments and copies thereof. The foregoing transfer shall
take place automatically and, except as otherwise provided in this Section 2.2,
without any further action required on the part of either party hereto. LICENSOR
further agrees, promptly upon request of the LICENSEE, or any of its successors
or assigns, to execute and deliver, without further compensation of any kind,
any power of attorney, assignment, application for copyright, service or
trademark, patent or other intellectual property right protection, or any other
documents which may be necessary or desirable to fully secure to LICENSEE, its
successors and assigns, all right, title and interest in and to the Licensed
Property and all physical embodiments and copies thereof, and to cooperate and
assist in the prosecution of any opposition proceedings involving said rights
and any adjudication of the same. Further, following the transfer of the
Licensed Property to LICENSEE pursuant to this Section 2.2, LICENSOR agrees
never to assert any claims, rights or moral rights in or to the Licensed
Property or any physical embodiments or copies thereof.




ARTICLE 3 - REPRESENTATIONS AND WARRANTIES; INFRINGEMENT


3.1  Licensor’s Representations and Warranties.


LICENSOR represents and warrants to LICENSEE that: (i) LICENSOR has the right to
furnish the Licensed Property, such Licensed Property does not and will not
infringe any third party intellectual property rights, and LICENSOR will provide
the Licensed Property hereunder free of all liens, claims, encumbrances and
other restrictions; and (ii) LICENSEE shall be entitled to use and enjoy the
benefit of the Licensed Property, subject to and in accordance with the terms of
this Agreement.


3.2 Intellectual Property Infringement.


a. LICENSOR agrees to defend and/or handle, at its own expense, any claim or
action against LICENSEE for actual or alleged infringement of any

--------------------------------------------------------------------------------


 
intellectual or industrial property right, including, without limitation,
trademarks, service marks, patents, copyrights, misappropriation of trade
secrets or any similar proprietary rights on the Licensed Property furnished
hereunder by LICENSOR or based on LICENSEE’s use thereof. LICENSOR further
agrees to indemnify and hold LICENSEE harmless from and against any and all
liabilities, losses, costs, damages and expenses (including reasonable
attorneys' fees) associated with any such claim or action. LICENSOR shall
conduct the defense of any such claim or action, consistent with LICENSEE’s
rights hereunder, all negotiations for its settlement or compromise, unless
otherwise mutually agreed to in writing; provided, however, that LICENSEE may
participate in such defense or settlement negotiations and pay its own costs
associated therewith.


b. If any portion of the Licensed Property becomes, or in LICENSOR's opinion is
likely to become, the subject of any such claim or action, then LICENSOR, at its
expense, may either: (i) procure for LICENSEE the right to continue using such
Licensed Property as contemplated hereunder; (ii) modify such Licensed Property
or portion thereof to render it non-infringing (provided such modification does
not adversely affect LICENSEE's use as contemplated hereunder); or (iii) replace
such Licensed Property with equally suitable, functionally equivalent,
compatible, non-infringing products (provided that such products do not
adversely affect LICENSEE's use as contemplated hereunder). If none of the
foregoing are commercially practicable after LICENSOR has exhausted all
reasonable efforts, LICENSEE shall be entitled to a pro-rata refund of the
payments made by LICENSEE to LICENSOR in respect of such portion of the Licensed
Property.


c. Notwithstanding anything to the contrary in this Agreement, LICENSOR shall
have no obligation to LICENSEE with respect to any action based on the
combination or use of the Licensed Property with other products not furnished by
LICENSOR where the Licensed Property otherwise would not itself be infringing.








ARTICLE 4 - OPERATIONS


4.1 Exclusive Use of Licensed Property.


Throughout the term of this Agreement and prior to the transfer provided in
Section 2.2, LICENSEE and its successors, transfers, and assigns, has the
exclusive right to use the Licensed Property as determined by LICENSEE in its
good faith business judgment.




4.2 Operational Expenses.


LICENSEE, at its sole expense, shall pay for all operation, management,
promotion, marketing and any other expenses in any way associated with the use
of the Licensed Property in the Business.


--------------------------------------------------------------------------------





ARTICLE 5 - ASSIGMENT


In the event LICENSEE or its agents develop or create logos, designs, or other
artwork to be used in conjunction with the License or the Licensed Property, all
such written and graphic materials, designs, logos, and other items
(collectively ''Designs'') shall be the exclusive property of LICENSEE. In the
event that LICENSOR or its agents develop or create any additional Designs, such
Designs shall be a ''work-for-hire'' under the copyright laws of the United
States, and LICENSEE shall be the sole author and owner of all such work.
LICENSOR irrevocably assigns and transfers to LICENSEE all right, title and
interest worldwide in and to all such Designs, and to all modifications and
derivative works thereof, and to all worldwide intellectual property rights
related thereto. Upon LICENSEE's request, LICENSOR shall execute any and all
assignments, applications and other documents, and perform such acts as LICENSEE
requests to obtain trademark, copyright or other proprietary protection in any
country in order to protect LICENSEE's interest in all such Designs. LICENSOR
shall have the right to use the Designs only as approved by LICENSEE.




ARTICLE 6 - TERMINATION


6.1 Grounds for Termination.


Both parties agree that it is an integral part of this Agreement that each party
observe certain high standards of conduct. As a result, each party has the right
to terminate this Agreement upon thirty (30) days prior written notice for any
of the following reasons: (i) the other party’s breach of any material provision
of this Agreement, which breach has not been cured during the thirty (30) day
notice period; (ii) the insolvency or bankruptcy of the other party; (iii) a
violation of any applicable rule or law by the other party; (iv) and/or any
misrepresentation by the other party regarding the Licensed Property.


6.2 Cessation of Use.


Upon termination of this Agreement, the License to use the Licensed Property
shall automatically revert to LICENSOR, and, unless full payment is made
pursuant to Section 2.2 of this Agreement, LICENSEE shall immediately cease
using any of the Licensed Property, or any marks confusingly similar to the
Licensed Property.


ARTICLE 7 - CONFIDENTIALITY


7.1 Confidentiality.


Each party hereby acknowledges and agrees that prior to executing this Agreement
and/or during the performance of this Agreement, each party (in this Article 7,
a “Disclosing Party”) may disclose to the other party (in this Article 7, a
“Receiving Party”) confidential information regarding the Disclosing Party’s
business, marketing, customers, research and development activities and other
proprietary

--------------------------------------------------------------------------------


 
information (collectively ''Confidential Information''). The Receiving Party
shall not in any way disclose, copy, modify, distribute, sell, or otherwise use
or transfer the Disclosing Party’s Confidential Information, or any part
thereof, to any other person or entity at any time. The Receiving Party shall
not disclose the Confidential Information to any of its employees other than
those who have a specific need to know in order to fulfill the Receiving Party's
obligations hereunder, and such employees shall be made aware of and shall be
bound by all the provisions of this Agreement. The Receiving Party shall
immediately notify the Disclosing Party in writing if any of its employees fail
to comply with any of the provisions of this Agreement, and the Receiving Party
shall be fully responsible for any damages caused by such failure to comply.


7.2 Restrictions.


The Receiving Party shall only use the Disclosing Party's Confidential
Information in order to properly fulfill its obligations under this Agreement
and, if to a party outside of this Agreement, only upon the prior written
consent of the Disclosing Party. The Receiving Party shall not in any way use
any of the Confidential Information in any other business or for any other
purpose. Each party agrees that all the provisions of this Article 7 are
necessary to protect the Confidential Information of the Disclosing Party and
goodwill of each party's business and its competitive position in the
marketplace. Each party hereby represents that these provisions will not prevent
such party from operating a successful business or earning a sufficient
livelihood.


7.3 Exceptions.


Confidential Information shall not include, and these confidentiality
obligations shall not operate as a restriction on the Receiving Party's right to
use, disclose, or otherwise deal with, information which:



·  
is or becomes generally available to the public through no wrongful act of the
Receiving Party or its employees or agents;

·  
was in the Receiving Party's possession prior to the time it was acquired from
the Disclosing Party and which was not directly or indirectly acquired from the
Disclosing Party or its affiliates;

·  
is required to be disclosed by court order or operation of law, provided the
Disclosing Party is notified immediately in order to contest such disclosure and
the Receiving Party takes reasonable steps to assist in contesting such request;

·  
is independently made available as a matter of right to the Receiving Party by a
third party without access to the Disclosing Party’s Confidential Information;
or

·  
is independently developed by or for the Receiving Party by persons not having
access or exposure to the Disclosing Party’s Confidential Information.





--------------------------------------------------------------------------------



ARTICLE 8 - GENERAL PROVISIONS


8.1 Entire Agreement.


This Agreement constitutes the entire agreement between the parties regarding
the subject matter hereof, and supersedes all prior and contemporaneous
discussions and writings between the parties.


8.2 Amendment.


This Agreement can be modified only by a writing signed by both parties.


8.3 Assignment.


Neither party may assign or transfer this Agreement without the other party’s
prior written consent.


8.4 Validity.


If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall remain in
full force and effect.


8.5 Governing Law and Venue.


This Agreement shall be interpreted and enforced according to the substantive
laws of the State of Ohio and not its conflict or choice of law rules. Both
parties irrevocably submit to the jurisdiction of the state and/or federal
courts in Cuyahoga County, for any action or proceeding regarding this
Agreement. Each party waives all rights to object to the jurisdiction and venue
set forth above.


8.6 Counterparts.


This Agreement may be executed in several counterparts, that will all be
originals, and together will constitute one and the same instrument.


8.7 Indemnity.


In addition to the infringement indemnity contained in Article 3 hereof, each
party (in this Section 8.7 the “Indemnifying Party”) shall indemnify, defend and
hold the other party harmless from all damages, liabilities, and other expenses,
including attorneys’ fees and costs, that in any way arise out of or relate to
the Indemnifying Party's breach of any provision of this Agreement, the
Indemnifying Party's use of the Licensed Property and/or any other obligations
or agreements that the Indemnifying Party enters into with third parties. This
Section shall survive any termination or expiration of this Agreement.
 

--------------------------------------------------------------------------------


8.8 Waiver.


The waiver by either party of the other party's breach of any provision of this
Agreement shall not be deemed a waiver unless in writing and/or deemed a
continuing waiver, and shall not affect any subsequent breach of the same or
different provisions of this Agreement.


8.9 Relationship of Parties.


The relationship between the parties is only that of a licensor and licensee and
transferor and transferee. Neither party is the agent or legal representative of
the other party and has no right or authority whatsoever to bind such party in
any way.








IN WITNESS WHEREOF, the parties execute this Agreement and agree it shall be
effective as of April 15, 2007.







 
[Caler & Company Inc.]
 
Guardian Zone Technologies, Inc.
         
By: /s/ Steve Caler 
 
By: /s/ Thomas J. Radu
         
Name: Steve Caler 
 
Name: Thomas J. Radu
         
Title: CEO    
 
Title: President

--------------------------------------------------------------------------------


 

EXHIBIT A


Guardians Zone Technologies, Inc., Lost Prevention, Search and Rescue Systems
Brand: Product line extensions to niche markets


1). Hug Bug
Home unit garden system
Hugs for kids


2). Guardian Tracker
Find kids fast


3). Invisible Guardian
Protecting what you love most


4). HUGS
Home Unit Guardian System


5). Angel Alert
Monitor your babies' every move


6). Guardian Care
Security for those who need it most


7). Community Alert
Silent protection for neighborhood children


8). Invisible Tracker
Find lost pets fast


9). Park Sheriff
Keeping family together, away from home.


10). the FOUNDATION
At national organization to prevent the loss of children.


Comprehensive marketing strategy, brand extension, target market product
development, public relations support for patented technology and product
introduction into select mass markets.




--------------------------------------------------------------------------------




